Citation Nr: 1642110	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  12-25 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to an effective date earlier than June 20, 2006, for the grant of service connection for coronary artery disease, status post coronary artery bypass graft with residual scars (a heart disability), to include whether a July 1974 rating decision, which denied service connection for heart disease, involved clear and unmistakable error (CUE). 

2. Entitlement to an initial rating for a heart disability in excess of 60 percent disabling from June 20, 2006, to January 16, 2008; in excess of 10 percent disabling from January 16, 2008, to November 10, 2011; in excess of 30 percent disabling from November 10, 2011, to October 3, 2013; and in excess of 60 percent disabling from October 3, 2013, forward. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In January 2015, the Board remanded the appeal to the RO for additional development. At that time, the Board also remanded two additional issues: entitlement to an effective date earlier than June 20, 2006, for the grant of service connection for type II diabetes mellitus with erectile dysfunction; and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

Regarding the earlier effective date claim for diabetes mellitus, the Board previously remanded the claim for issuance of a Statement of the Case (SOC). See Manlincon v. West, 12 Vet. App. 238 (1999). The SOC was issued in October 2015; however, the Veteran did not perfect the appeal with submission of a VA Form 9. As the appeal was not perfected, the issue is no longer before the Board. 

Regarding the issue of entitlement to a TDIU, following development requested by the Board, the RO, in a March 2016 rating decision, granted entitlement to a TDIU, effective from January 3, 2007, the first day following the Veteran's last date of employment, to June 20, 2007, the date the Veteran met the schedular criteria for a 100 percent disability rating. The Veteran has not disagreed with the effective dates assigned. Therefore, the issue is no longer before the Board. 

This appeal was processed using the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
In the January 2015 Remand, the Board referred the issues of entitlement to service connection for exhaustion and breathing difficulties to the Agency of Original Jurisdiction (AOJ) for appropriate action. Review of the record, however, reflects that action regarding these issues has not been performed. Therefore, these issues are again REFERRED to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015). 


The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In a July 1974 rating decision, service connection was denied for heart disease. In December 2007, the Veteran submitted relevant service treatment records that were not previously considered by VA in the denial of service connection. Accordingly, the July 1974 adjudication must be reconsidered de novo without requiring new and material evidence. Following the January 2015 Remand, the AOJ readjudicated the issue of entitlement to an earlier effective date and found that there was no CUE in the July 1974 rating decision. However, it does not appear that the July 1974 denial of service connection was reconsidered de novo in light of the service treatment records submitted by the Veteran in December 2007. As the standard for CUE is higher than that of a de novo review, a remand is needed for proper reconsideration of the July 1974 adjudication in the first instance. 

In addition, the electronic record contains a VA memorandum, dated July 13, 2016, indicating that the physical record contains a compact disc (CD) that could not be scanned into the electronic claims file. The memorandum contains no information regarding the contents of the CD and no information indicating why the contents of the CD could not be scanned into the electronic claims file. As the relevancy of contents of the CD cannot be disclosed without viewing the contents, upon remand, the AOJ should attempt to identify the contents of the CD and, if possible, associate the contents of the CD with the electronic claims file. 

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. The AOJ should take all appropriate steps to access and associate with the electronic claims file the contents of the CD identified by the VA memorandum dated July 13, 2016. 

If the contents of the CD cannot be accessed and associated with electronic claims file, the AOJ should notify the Veteran and place a statement in the record detailing the contents of the CD, if known, and the reason(s) why the contents cannot be associated with the claims file. 

4. The AOJ should specifically perform a de novo review of the July 1974 denial of service connection for heart disease under 38 C.F.R. § 3.156(c) in consideration of the relevant service treatment records provided by the Veteran. The AOJ should adjudicate upon the merits of the claim in the first instance prior to transferring the claim back to the Board. 

5. After undertaking any other appropriate development deemed necessary, readjudicate the issues on appeal on the basis of the additional evidence of record. If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




